Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-18-00304-CR

                            Amanda Louise WILLIS,
                                  Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

            From the 216th Judicial District Court, Kerr County, Texas
                             Trial Court No. A1730
                 Honorable N. Keith Williams, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 1, 2018.


                                         _________________________________
                                         Marialyn Barnard, Justice